DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on February 25, 2021 for the patent application 14/544,906 originally filed on March 6, 2015. Claims 1-48 are cancelled. Claims 49, 54, 64-66 and 68 are amended. Claims 49-68 are pending. The first office action of December 28, 2016; second office action of November 19, 2018; third office action of July 17, 2019; fourth office action of March 6, 2020; and fifth office action of September 25, 2020 are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 49-68 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 49 is directed to “a remedial auditory teaching system” (i.e. a system), claim 54 is directed to “a remedial auditory teaching method” (i.e. a process), and claim 54 is directed to “a remedial auditory teaching method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “remedial auditory teaching,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of 
Here, the claims, under its broadest reasonable interpretation, are in the form of “certain methods of organizing human activity,” that cover managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). For example, “selecting a respective picture card from a plurality of picture cards, each picture card within the plurality of picture cards graphically representing a mouth position for producing a sound, wherein the respective picture card graphically represents a first mouth position for producing a first sound; placing the respective picture card proximate to the anchor feature of the tracking mat; prompting the student to begin expressing the first mouth position and first sound graphically represented by the respective picture card while the teacher or student engages with the first point of the tracking mat; prompting the student to continue expressing the first mouth position and first sound while the teacher or student engages with the swoop line, moving from the first point toward the second point of the tracking mat; prompting the student to cease expressing the first mouth position and first sound as the teacher or student engages with the second point of the tracking mat; and prompting the student to rapidly express the first mouth position and first sound as the teacher or student engages with the slap feature of the tracking mat,” clearly describes a set of rules or instructions to follow as it pertains to when to select cards, where to place them on the mat and what to do as described by the card or what is required by specific areas on the mat. 
Likewise, the claims, under its broadest reasonable interpretation, are in the form of “mental processes,” that cover the organization of human behavior or performance of the limitations in the mind. For example, “selecting a respective picture card from a plurality of picture cards, each picture card within the plurality of picture cards graphically representing a mouth position for producing a sound, wherein the respective picture card graphically represents a first mouth position for producing a first sound; placing the respective picture card proximate to the anchor feature of the tracking mat; prompting the student to begin expressing the first mouth position and first sound graphically represented by the respective picture card while the teacher or student engages with the first point of the tracking mat; prompting the student to continue expressing the first mouth position and first sound while the teacher or student engages with the swoop line, moving from the first point toward the second point of the tracking mat; prompting the student to cease expressing the first mouth position and first sound as the teacher or student engages with the second point of the tracking mat; and prompting the student to rapidly express the first mouth position and first sound as the teacher or student engages with the slap feature of the tracking mat,” requires performance in the mind of which cards to select, where to place them on the mat and what to do as described by the card or what is required by specific areas on the mat. 
Regardless of whether the abstract idea limitations are in the form of “certain methods of organizing human activity,” or in the form of “mental processes,” these limitations simply describe a process of rules and instruction that are abstract ideas, which are partially analogous to “game rules are abstract ideas,” (i.e. In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a plurality of picture cards” and “a tracking mat” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “remedial auditory teaching system/method,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a plurality of picture cards” and “a tracking mat” are claimed these are generic, well-known, and conventional game playing elements. As evidence that this is generic, well-known, and conventional, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 50-53, 55-63 and 65-68 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 50-53, 55-63 and 65-68 are also rejected under 35 U.S.C. § 101, based on their respective dependencies 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (US 2013/0089852).
Regarding claim 49, Kuntz discloses a plurality of picture cards (see FIG. 10; see para. [0020]: matching exercises where a student lays a matching item on the floor next to the display, where the matching item can be in the form of a card or an item, pen and paper matching exercises, and games; see para. [0028]: A linguistic concept, as used herein, may be any linguistic concept, including, but not limited to, sound and word recognition, sight words, color words, blending words, contractions, phonetic blending of short vowel words, transfer between spoken words and sentences to reading, and words and alphabets from foreign languages), each picture card in the plurality of picture cards graphically representing a mouth position for producing a sound (reasonably understood as printed matter. Specifically, within Applicant’s para. [0113], it is reasonably understood that the limitation is merely an image on the picture card mat which ; and a tracking mat (see para. [0031]: Methods of the present invention are preferably accomplished using displays of one or more floor mats or wall banners such as those shown in the drawings).

Kuntz does not explicitly teach that “the tracking mat” is for providing multi-sensory phenomic instruction by a teacher to a student. However, providing multi-sensory phenomic instruction by a teacher to a student is an obvious intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, “providing multi-sensory phenomic instruction by a teacher to a student,” in light of the Applicant’s specification as originally filed, relates to the intended use of a language teaching mat which could be performed by Kuntz with a reasonable expectation of success.

Kuntz does not explicitly teach the tracking mat comprising: a material having a surface. However a tracking mat having “a material” and “a surface” are reasonably interpreted as obvious inherent features, since all objects of structure are obviously made of a material and obviously have a surface. Here, the tracking mat having “a material” and “a surface” could be performed by Kuntz with a reasonable expectation of success.

Kuntz does not explicitly teach an anchor feature; a first point; a swoop line; a second point; and a slap feature, all of which are positioned on the surface. However, an anchor feature; a first point; a swoop line; a second point; and a slap feature, are reasonably understood as printed matter. Specifically, within para. [0113], the limitations are merely marks on the mat which provide no functional relationship as to how the tracking mat operates or performs. The tracking mat’s operation is reasonably understood as lying on the ground in response to gravity. 

Kuntz does not explicitly teach the Applicant’s limitations being used for placement of a teacher-selected picture card from the plurality of picture cards; for prompting the student to begin expressing the first mouth position and first sound graphically represented by the first picture card placed on the anchor feature; for prompting the student to continue expressing the first mouth position and first sound after completing the prompt from the first point; for prompting the student to cease expressing the first mouth position and first sound; and for prompting the student to rapidly express the first mouth position and first sound. However, the Applicant’s limitations being used for placement of a teacher-selected picture card from the plurality of picture cards; for prompting the student to begin expressing the first mouth position and first sound graphically represented by the first picture card placed on the anchor feature; for prompting the student to continue expressing the first mouth position and first sound after completing the prompt from the first point; for prompting the student to cease expressing the first mouth position and first sound; and for prompting the student to rapidly express the first mouth position and first sound are an obvious intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the Applicant’s limitations being used “for placement of a teacher-selected picture card from the plurality of picture cards; for prompting the student to begin expressing the first mouth position and first sound graphically represented by the first picture card placed on the anchor feature; for prompting the student to continue expressing the first mouth position and first sound after completing the prompt from the first point; for prompting the student to cease expressing the first mouth position and first sound; and for prompting the student to rapidly express the first mouth position and first sound” in light of the Applicant’s specification as originally filed, relates to the intended use of a language teaching mat which could be performed by Kuntz with a reasonable expectation of success.

Claims 50-53 also contain limitations without structure further limiting the system and method as discussed above in claim 49. Specifically, claims 50-53 have either printed matter or are of an intended use and contain no patentable weight to provide a structural difference between the claimed invention and the prior art in order to patentably 

Response to Arguments
The Applicant’s arguments filed on February 25, 2021 related to claims 49-68 are fully considered, but are not persuasive.  

REMARKS CONCERNING REJECTIONS UNDER 35 U.S.C. 112(a)
The Applicant respectfully argues “The “anchor feature” of claims 49, 54 and 64 is fully supported by the anchor points (e.g., anchor point 120, anchor point 130) shown in Figures 1, 2, 3, 4, 5 and 7, and the portions of the specification (e.g.„ paragraphs 113, 114, 115,116, 117, 118, and 120 of the published application) describing anchor points and examples of their use. In view of the foregoing, applicant respectfully submits that “anchor feature” is supported by the specification and that the 112 rejection should be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the 35 U.S.C. §112(a) rejection is withdrawn 

The Applicant respectfully argues “Claims 49 and 54 have been amended to correct a typographical error by changing “phenomic” to “phonemic.” As shown above, paragraph 0025 also discusses developing a student’s “ability to hear, feel, touch and discriminate individual sounds,” thereby listing specific examples of the multisensory aspect of the phonemic instruction methods described in the specification. In view of the foregoing, applicant respectfully submits that “multi-sensory phonemic instruction” is supported by the specification and that the 112 rejection should be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the 35 U.S.C. §112(a) rejection is withdrawn 

The Applicant respectfully argues “Similarly, paragraph 0102 describes “sound points for beginning and ending a sound” and paragraph 0114 teaches “As swoop line 15 is employed as an additional exercise where the student touches sound point 110 (the "go" point), extending his hand along swoop line 135 to slowly form the sound with his or her mouth until he or she reaches sound point 110' (the "stop" point).” (emphasis added) Additional pairs of sound points are shown in Figure 3 (sound points 310 and 310’) and Figure 5 (sound points 510 and 510’) and described in paragraphs 0116 and 0118. Sound point 310 and sound point 510 of Figures 3 and 5 are examples of the “first point” of claims 49 and 54. In view of the foregoing, applicant respectfully submits that “first point” is supported by the specification and that the 112 rejection should be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the 35 U.S.C. §112(a) rejection is withdrawn 

REMARKS CONCERNING REJECTIONS UNDER 35 U.S.C. 101
The Applicant respectfully argues “Instead, claims 49-68 are directed to a new remedial auditory teaching system and method of using a novel tracking mat to provide an improved “multi-sensory, phonological awareness program” that “teach[es] [dyslexic] students to perceive, conceptualize, sequence and manipulate individual phonemes within the spoken syllable.”.”
The Examiner respectfully disagrees. First, the Applicant’s argument with regard to a “a new remedial auditory teaching system and method of using a novel tracking mat” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. Second, the Applicant’s argument with regard to “teach[es] [dyslexic] students to perceive, conceptualize, sequence and manipulate individual phonemes within the spoken syllable,” is precisely directed to an abstract idea. The Argument specifically describes a “student to perceive” which can only be done in the mind. The Applicant’s invention is merely using printed indicia to direct a student to do so. As such, the argument is not persuasive.

“The claimed system of claims 49-53 includes multiple remedial auditory teaching components, each having functional properties that are invoked by human engagement. There are no games involved, nor is the claimed system designed to organize human activities. Rather, the system is designed to provide training, in the form of remedial auditory teaching, to a student when either the student or a teacher engages with various components of the system, prompting the student to express mouth positions, express mouth positions and sounds together, and to do so in different ways - step by step as the teacher or student engages with the “first point,” “swoop line” and “second point” components of the system, or rapidly as the teacher or student engages the slap feature of the system.”
The Examiner respectfully disagrees. As previously described above, the claims are drawn to an abstract idea of “remedial auditory teaching,” either in the form of “certain methods of organizing human activity,” or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind. Specifically, the form of “certain methods of organizing human activity,” applies since the Applicant’s claims and arguments describe managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions). As specifically argued, “the system is designed to provide training, in the form of remedial auditory teaching, to a student when either the student or a teacher engages with various components of the system… and to do so in different ways - step by step as the teacher or student engages with the “first point,” “swoop line” and “second point” components of the system, or rapidly as the teacher or student engages the slap feature of the system.” Likewise, the form of “mental processes,” applies since the Applicant’s claims and arguments describe learning processes to be performed in the human mind (including an observation, evaluation, or judgement). As specifically argued, “prompting the student to express mouth positions, express mouth positions and sounds together, and to do so in different ways - step by step as the teacher or student engages with the “first point,” “swoop line” and “second point” components of the system, or rapidly as the teacher or student engages the slap feature of the system.” As such, the argument is not persuasive.

The Applicant respectfully argues “The claimed system is analogous to an improved exercise machine that make athletes stronger by engaging muscles in a novel way, except that system recited in claims 49-53 is for strengthening the portions of a student’s body (e.g., mouth, vocal chords, etc.) involved in speaking, and training them to work in coordination with each other to enunciate the phonemic components of everyday speech. The elements of claim 49 are analogous to elements of an exercise machine that includes multiple components for engaging users in different physical exercises, with some of the elements including graphical representations of the exercise to be performed. Producing human speech requires physical effort, producing intelligible human speech requires well trained body parts, and a system for assisting in training those body parts is what is claimed in claims 49-53.”
The Examiner respectfully disagrees. The Applicant’s argument continues to “double-down” on an idea of “novelty” and “training” which is precisely the point the Examiner is making in the rejection and response to arguments. Further, the Applicant’s argument with regard to being “analogous to an exercise machine” is improper, since the Applicant’s claims provide nothing “significantly more” in terms of structure other than printed indicia. As such, the argument is not persuasive.

The Applicant respectfully argues “The present application, at paragraph 0051 of the published application, makes clear that “the pieces of the body which are employed in processing sounds ... can include ... ears, the mouth, tongue, teeth, jaw, throat, voice box, nose.” That the human brain is also involved does not make this any more of a system for organizing human activity than exercise equipment, which also requires a human brain to be used successfully. Nor does the fact that both student and teacher can engage some of the claimed components make the tracking mat any less patentable than an exercise machine or other exercise equipment, which can be used solely by an athlete or with the assistance and supervision of a coach/trainer. Put differently, the interactive nature of the claimed auditory teaching system and its tracking mat does not negate the claimed system’s patent eligibility under 35 U.S.C. 101.”
The Examiner respectfully disagrees. As previously discussed, the Applicant is merely providing printed indicia instruction without anything “significantly more” beyond applying an abstract idea for a student to mentally perform. Further, “tracking” as described is also a mental step that can easily be done in the mind or with any routine, generic, well-known, and/or conventional pen and paper. As such, the argument is not persuasive.

The Applicant respectfully argues “As discussed, however, nothing in the pending claims is directed to a method of organizing human activity. The components of the claimed system include multiple elements, such as the first point, swoop line, second point and slap feature, with which users physically engage while exercising their mouth and vocal chords. The claimed system is no more a method of organizing human activity than an elliptical exercise machine, the two just engage different portions of a user’s body while the user exercises to build strength and coordination (e.g., muscle memory).”
The Examiner respectfully disagrees. As previously discussed above, the Applicant’s “multiple elements” are printed indicia to be used for managing personal behavior or interactions between a teacher and student through teaching and following rules or instructions, which is why classifying the Applicant’s claims as “certain methods of organizing human activity” is reasonably applicable. As such, the argument is not persuasive.

The Applicant respectfully argues “The assertion in the Office Action that the claimed system of claims 49-53 is directed to “mental processes” also has no foundation. The mental effort required to walk, or use an elliptical exercise machine or trampoline does not make elliptical exercise machines or trampolines non-patentable subject matter, and many US patents have issued on such devices. Similarly, many US patents have issued on inventions whose title or claims include the term “training system” and that are directed to systems for training users to learn various skills, and/or for testing user’s skill level at various tasks. The fact that user’s also engage in mental effort while using such training systems does not make such training systems, nor patent claims on such systems, directed to mental processes, and that distinction is equally applicable to pending claims 49-53.”
The Examiner respectfully disagrees. Again, the Applicant’s claims provide nothing more than printed indicia to spark imagination in a student’s mind to achieve the abstract idea of “remedial auditory teaching.” This point has been repeatedly explained as learning processes to be performed in the human mind (including an observation, evaluation, or judgement), which is why further classifying the Applicant’s claims as  “mental processes,” is also reasonably applicable. As such, the argument is not persuasive.

“Since these claims are not directed to a judicial exception, there is no need to extend the analysis to step 2B of the two-step framework. For the reasons explained above, system claims 49-53 are directed to patent eligible subject matter. Withdrawal of the rejection of these claims under 35 U.S.C. 101 is respectfully requested.”
The Examiner respectfully disagrees. The Applicant’s conclusory argument continues to be unpersuasive. As such, the 35 U.S.C. §101 rejections are not withdrawn. 

The Applicant respectfully argues “While claims 54-68, which are method claims, must be separately analyzed under 35 U.S.C. 101, it is submitted that most of the reasons explained above with respect to system/apparatus claims 49-53 also dictate that claims 54-68 are directed to patentable subject matter as well. In particular, the claimed methods are directed to methods of using physical equipment with specific features to assist a user/student in exercising their mouth, vocal chords and related body parts, and thereby learn physical skills associated with the production of sounds that are the foundation of intelligible speech. For reasons similar to those explained above, claims 54-68 are directed neither to a method of organizing human activity nor mental processes. For the reasons explained above, method claims 54-68 are directed to patent eligible subject matter. Withdrawal of the rejection of these claims under 35 U.S.C. 101 is respectfully requested.”
The Examiner respectfully disagrees. Again, the Applicant’s argument is repetitive of questions asked and answered, The Applicant’s claims provides no “physical equipment” beyond printed indicia to be applied in in form of either “organizing human activity” or “mental processes.” As such, the argument is not persuasive. Therefore, the 35 U.S.C. §101 rejections are not withdrawn.

REMARKS CONCERNING REJECTIONS UNDER 35 U.S.C. 103
The Applicant respectfully argues “o the contrary, in the method claims, explicitly recited steps are not intended uses, and instead are steps required to perform the claimed method; and in the apparatus claims, specific physical elements having specifically recited features are just that, physical elements. The fact that functions of the specific physical elements are recited, such as prompting a student to perform corresponding exercises (e.g., “expressing the first mouth position and first sound after completing the prompt from the first point”) does not negate the recitation of a combination of physical elements not taught or suggested by Kuntz. For the reasons explained above, the pending claims are inventive over Kuntz and include numerous features neither taught nor suggested by Kuntz. Withdrawal of the rejection under 35 U.S.C. 103 is respectfully requested.”
The Examiner respectfully agrees and disagrees. The Examiner agrees that the prior art of Kuntz does not explicitly teach this method. However, as for the system, the Applicant’s structure of a mat and cards for teaching is disclosed. Therefore, the 35 U.S.C. §103 rejection for system claims 49-53 is not withdrawn and the 35 U.S.C. §103 rejection for method claims 54-68 is withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
             Primary Examiner, Art Unit 3715